COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Annise D. Parker, Mayor, Anna Russell, City Secretary, and
                            City of Houston v. David B. Wilson

Appellate case number:      01-15-00687-CV

Trial court case number:    2015-39706

Trial court:                270th District Court of Harris County

       On August 7, 2015, appellants, Annise D. Parker, Mayor, Anna Russell, City
Secretary, and City of Houston, filed a notice of interlocutory appeal of a trial order
signed on July 28, 2015. Appellee, David B. Wilson, has filed an “Emergency Motion to
Dismiss, and Alternatively, to Refer Enforcement of Mandamus to Trial Court.” The
Court directs appellants to respond to the emergency motion. Appellants’ response
is due no later than 9:00 a.m. on Monday, August 17, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: August 12, 2015